DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on February 28, 2022.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “receive the first system identification information of the first connector corresponding to the first monitoring identification information and the module information, receive the second system identification information of the second connector
corresponding to the second monitoring identification information and the module information” in lines 24-27.  Claim 4 recites a similar limitation in lines 20-23.  It is not understood how, or in what manner, the battery management unit is configured to receive the first/second system identification information corresponding to the first/second monitoring identification information and the module information.  The system identification information, monitoring identification information, and module information are understood as distinct clusters of information, so that the corresponding between the first/second system identification information and first/second monitoring identification information and the module information is not clear.  However, as best as understood, the claimed corresponding feature is all these pieces of information share a common connector, such as in being relayed or transmitted by either the first connector or by the second connector.
 	Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0268069) in view of Zhang et al. (US 2011/0089897) and Nomura et al. (US 2013/0288087) 
	For claims 1 and 4:  Park teaches a storage battery device comprising a first battery system 100 including a plurality of first battery modules 30 (e.g. four shown in Fig. 2), each of the first battery modules including a plurality of batteries 40, and a plurality of first monitoring units (20-1…20-n) which detects module information that is information related to the first battery modules, and each of the first monitoring units having first monitoring identification information. (Park in [0039], [0041-0042], see also [0008])  The storage battery device includes a battery management unit “battery management system (BMS) 10”. (Park in [0037])  
	Park does not explicitly teach the storage battery device to comprise a second battery system, a plurality of second battery modules, or a plurality of second monitoring units with each of the second monitoring units having second monitoring identification information.  
 	However, Zhang in the same field of endeavor teaches a battery system having a plurality of first battery modules with a plurality of first monitoring units (Zhang in [0031]).  Additionally, Zhang teaches a plurality of second battery modules with a plurality of second monitoring units. (Id.)  The skilled artisan would find obvious to modify Park with a second battery system with a plurality of second battery modules corresponding to a plurality of second monitoring units while also duplicating detecting module information function for information related to the second battery modules, with each having second monitoring identification information.  The motivation for such a modification is to allow for balancing which protects the battery cells and battery modules from being damaged, and extend and improve the economy of the battery management system and extend battery lifetime. ([0021])  
	Park does not explicitly teach the battery management system to include a first connector connected to the first battery system and having the first system identification information, a second connector connected to the second battery system and having identification information for the second system, and being configured to receive the first/second identification information of the first/second connector.  However, Nomura in the same field of endeavor teaches a first connector 112 of a first system “six of battery packs” 70 and a second connector 114 of a second system “the other seven battery packs” 70 (Fig. 7) and connected to a battery management system 60 “BMU” (battery management unit). (Nomura in Fig. 13, Fig. 10, [071-0073])  Each connector has identification information for the first system or the second system, i.e. “information indicating the conditions of battery packs 70” ([0073]) and the BMU is configured to receive the first/second identification information of the first/second connector, i.e. “is input to the BMU 60 through these connectors and cables. (Id.)  The skilled artisan would find obvious to modify the battery management system of Park with a first connector and a second connector for the first battery system and second battery system and to receive the first/second identification information of the first/second connector.  The motivation for such a modification is to sense the conditions of the battery modules “battery packs”. (Id.)  
 	Park further teaches a battery management unit being configured to receive, for the first battery system, a first lower-level communication frame containing the first monitoring identification information and the module information from the first monitoring units. (Park in [0041-0042], [0044])  For the second battery system, it would be obvious at least for skilled artisan to configure the battery management unit for the second battery system in the same or similar manner as for the first battery system so that the battery management unit receives a second lower-level communication frame containing the second monitoring identification information and the module information from the second monitoring units.  The motivation for such a modification is to recognize IDs of the plurality of batteries and allowing power off to the corresponding battery or battery module when a malfunction or error occurs. (Park in [0043-0044])  Furthermore, the skilled artisan would find obvious to modify the battery management system of Park so that the communication frames are received via the first/second connector.  The motivation for such a modification is to input to the battery management system through the connector information indicating battery module conditions. (Nomura in [0073])  
 	Park further teaches the battery management unit being configured to generate and assign different individual identification information to each of the first monitoring units based on the first monitoring identification information and the first system identification information. (Park in [0044-0045])  Also, the battery management unit converts the first lower-level communication frame by “setting sequential IDs” ([0019], [0054], [0078], Fig. 4) and into an upper-level communication frame that contains the individual identification information and the module information detected by the first monitoring unit corresponding to the individual identification information.  As to being configured to generate and assign different individual identification information to each of the second monitoring units, it would be obvious at least for skilled artisan to configure the battery management unit to generate and assign different individual identification information to each of the second monitoring units in the same or similar manner as for the first monitoring units.  The motivation for such a modification is to recognize IDs of the plurality of batteries and allowing power off to the corresponding battery or battery module when a malfunction or error occurs ([0043-0044]), and to account for all the battery cells in the system for protection by the controllers. ([0059])  
	Park does not explicitly teach transmitting the first or second upper-level communication frame to an upper-level device which controls the battery management unit.  However, Zhang further teaches an upper-level device 240 which controls a battery management unit 230. (Zhang in [0027])  The skilled artisan would find obvious to modify Park so that the upper-level communication frame transmits to an upper-level device which controls the battery management unit.  The motivation for such a modification is to allow for software control, display the data, and send to other devices for further processing. (Id.)
	Park does not explicitly teach the upper level communication frame to have a larger data size than the first lower-level communication frame and the second lower-level communication frame.  However, the skilled artisan would find obvious that the data size of the upper level communication frame would have a larger data size than the first and second lower-level communication frames as the upper level communication frame is the first and second lower-level communication frames in aggregate. (Park in [0011], [0059])  Additionally, Park also includes malfunction and error information, inter alia, which the skilled artisan would recognize to further enlarge the data size. ([0045])
 	For claim 2:  The battery management unit is configured to transmit, to the upper-level device, the upper-level communication frame that contains a plurality of pieces of the individual identification information (Park in [0059]), and, a plurality of pieces of the module information that are mapped to the respective pieces of individual identification information. ([0044-0045])
 	For claim 3:  The battery management unit is configured to transmit, to the upper-level device, the upper-level communication frame that contains a plurality of pieces of the module information that are arranged following a predetermined rule (Park in [0059], Fig. 4).  As Park teaches or at least suggests transmitting a plurality of pieces of the module information that are mapped to the respective pieces of individual identification information, it is asserted as obvious that one piece of the individual identification information corresponding to one of the pieces of the module information is transmitted.

Response to Arguments
	Applicant’s arguments filed with the present amendment 2/28/22  have been fully considered, however they are not persuasive.
 	Applicant submits that Park fails to disclose or suggest a battery management unit that is configured to generate and assign different individual identification information to each of the first monitoring units based on the first monitoring identification information and the first system identification information, and generate and assign different individual identification information to each of the second monitoring units based on the second monitoring identification information and the second system identification information, as recited in amended independent claims | and similarly recited in amended independent claim 4.  This argument has been fully considered but is not found persuasive.  As discussed in the present Office action, Park teaches the storage battery device with a first battery system where the battery management unit is configured to generate and assign different individual identification information to each of the first monitoring units based on the first monitoring identification information and the first system identification information (Park in [0044-0045]).  While Park does not explicitly teach the storage device with a second battery system, Zhang teaches a battery system having a plurality of first battery modules with a plurality of first monitoring units and a plurality of second battery modules with a plurality of second monitoring units (Zhang in [0031]), which correspond to a first battery system and a second battery system, respectively.  Configuring the battery management unit to generate and assign different individual identification information to each of the second monitoring units based on the second monitoring identification information and the second system identification information would be obvious at least to the skilled artisan, as duplication of the configuration already present for a first system to accommodate a second system yields predictable results.  Furtheremore, modification with a second battery system allows for higher voltages with cell balancing between multp. (Zhang in [0021], [0030])  
Arguments for Zhang have been fully considered.  Applicant submits that Zhang merely discloses balancing circuits (monitoring units) to adjust the voltages of battery modules1 provided corresponding to the battery module.  The examiner concedes with this characterization of Zhang, and asserts that the balancing circuit is an advantage in the proposed modification of Park in view of Zhang.  The argument that Zhang does not disclose or suggest a battery management unit that is configured to generate and assign different individual identification information to each of the first monitoring units based on the first monitoring identification information and the first system identification information, and generate and assign different individual identification information to each of the second monitoring units based on the second monitoring identification information and the second system identification information, has been considered but is not found persuasive, as Park and Zhang when taken together are maintained to teach or at least suggest this feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kawauchi et al. (US 2016/0336626) is cited to teach a connector 80 of a battery pack (Fig. 7) connected to communication line L of a battery management system “ECU 100”. (Kawauchi in [0068-0070])  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                                                                                                                                                                                                                          

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Understood as adjusting the voltages of battery cells, see [0021].